The City filed their petition in error to the Columbiana Appeals seventy-two days after the motion for a new trial was overruled in the lower Court. However, the seventy day period expired on Sunday which was also Memorial Day. Sec. 8201 GC. makes the next proceeding week day a holiday and the City filed on Tuesday which was two days after the limit expired.
The City contends in the Supreme Court that because the clerks office was not open either Sunday or the Monday following, they are entitled to file on Tuesday, and htat their so doing brings them within 10216 and 12270 GC. being the statutes governing such matters.
Note — Motion to certify overruled, 5 Abs. 44.